Citation Nr: 0120805	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  95-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for impaired vision.


REPRESENTATION

Appellant represented by:	To be clarified.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his cousin


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.

By a decision entered in December 1994, the RO denied service 
connection for a back disorder, hypertension, impaired 
vision, and a disorder of the thyroid gland.  The veteran 
initiated an appeal of the RO's decision in January 1995, and 
the RO furnished him a statement of the case (SOC) later that 
same month.  Subsequently, however, during a hearing held at 
the RO in April 1995, he and his representative expressed a 
desire to withdraw from appeal the claim for service 
connection for disorder of the thyroid gland.  See 38 C.F.R. 
§ 20.204 (1994); Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993) (oral statements reduced to writing in a hearing 
transcript satisfy the requirement that a communication be 
"in writing").  As a result, that claim is no longer in 
appellate status.

This case was previously before the Board in March 2000, when 
it was remanded to the RO for further development.  The case 
was returned to the Board in February 2001, and a brief on 
appeal was submitted in March 2001.


REMAND

Under applicable law, if a claimant wishes to designate a 
recognized organization as his representative before VA, he 
must execute a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative).  38 C.F.R. 
§ 20.602 (2000).  If a claimant wishes to designate an 
attorney as his representative, he may do so by executing a 
VA Form 22a (Appointment of Attorney or Agent as Claimant's 
Representative).  38 C.F.R. § 20.603 (2000).  In lieu 
thereof, an attorney may state in writing on his letterhead 
that he is authorized to represent the appellant in order to 
have access to information in the appellant's file.  Id.  If 
such a statement is received at VA, and the appellant 
executes a signed consent to allow the attorney access to all 
information in his records, the consent is considered to be 
equivalent to an executed power of attorney.  Id.

A specific VA claim may be prosecuted at any one time only by 
one recognized organization, attorney, agent, or other person 
properly designated to represent the appellant.  38 C.F.R. 
§ 20.601 (2000).  Subject to the provisions of 38 C.F.R. 
§ 20.1304, an appellant may revoke a representative's 
authority to act on his behalf at any time.  38 C.F.R. 
§ 20.607 (2000).  Written notification of the revocation must 
be given the agency of original jurisdiction or, if the 
appellate record has been certified to the Board for review, 
to the Board.  Id.  Alternatively, an appropriate designation 
of a new representative will automatically revoke any prior 
designation.  Id.

When this case was previously before the Board in March 2000, 
the record showed that the veteran had executed a VA Form 21-
22 in favor of Disabled American Veterans (DAV) in January 
1995.  The record also showed that he had executed a VA Form 
3288 (Request for and Consent to Release of Information from 
Claimant's Records) in July 1995, in favor of a private 
attorney, and that the Board in August 1995 had forwarded to 
the RO letterhead correspondence from the attorney indicating 
that he had been retained to represent the veteran in his 
claim for VA benefits.  As set forth above, the letterhead 
correspondence from the attorney, together with the veteran's 
duly signed consent, had the effect of designating the 
attorney as the veteran's representative.  Thus, the prior 
designation in favor of DAV was revoked by operation of law.  
Nevertheless, in an October 1995 supplemental SOC (SSOC), and 
subsequent documents, the RO continued to identify DAV as the 
veteran's representative.  Moreover, DAV represented the 
veteran at a Board hearing held in October 1999.

Because it was not clear from the record in March 2000 who 
the veteran wished to have as his representative, the Board 
remanded the matter to the RO for clarification and further 
action.  The Board requested, among other things, that the RO 
notify the veteran that correspondence of record indicated 
that he was represented by an attorney, and that, if he 
wanted a different representative, additional action would be 
required.

On remand, the RO received from the veteran a written 
communication, dated in March 2000, indicating that he wished 
to terminate the attorney as his representative.  In the same 
communication, the veteran indicated that he wanted DAV to be 
his representative.  The RO accepted the veteran's letter as 
satisfying the requirements of the Board's remand, and 
returned the case to the Board.  No new VA Form 21-22 was 
sent to the veteran, however, and none was executed.

Following a review of the record in this case, it is the 
Board's conclusion that the veteran currently has no properly 
authorized representative of record.  As noted above, the 
January 1995 power of attorney executed in favor of DAV was 
revoked by operation of law when an attorney subsequently 
assumed the role of representative.  Moreover, the veteran 
has now revoked the attorney's authority to represent him.  
And while the veteran has, in effect, asked that his January 
1995 VA Form 21-22 be revived, the Board can find no 
authority in law for re-instating a previously revoked 
designation.  Rather, it appears that he needs to execute a 
new VA Form 21-22 if he wishes to re-designate DAV as his 
representative.  Because this has not been done, another 
remand is required.  See, e.g., Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

A remand is also required so that the RO can take action to 
ensure that the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been satisfied.  This new law, which was 
enacted in November 2000, applies to all claims pending at 
that time.  Among other things, the new law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist a claimant in developing a 
claim that was not well grounded.  Under the VCAA, VA is 
required to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, to include any 
necessary medical opinions, even if the claim would not have 
been well grounded under prior law.

Finally, a remand is required so that the RO can take further 
action on the veteran's claim for service connection for 
depression, claimed as secondary to a back disorder.  This is 
necessary because the record shows that the RO denied that 
claim by a decision entered in January 1995; because the 
veteran offered testimony at a hearing in April 1995 which 
can reasonably be construed as an expression of disagreement 
with regard to that decision; because his expression of 
disagreement was reduced to writing in a hearing transcript 
certified prior to expiration of the applicable appeal 
period; and because no SOC as to the matter was thereafter 
issued.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 20.302(a) 
(2000); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Tomlin, 5 Vet. App. at 357-58.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should inform the veteran 
that he currently has no properly 
authorized representative of record.  
The RO should further inform him that, 
if he wishes to have DAV or some other 
recognized organization, attorney, 
agent, or person represent him, he needs 
to designate a representative anew by 
filing the appropriate documents with 
VA.  The RO should provide him with the 
VA form(s) used for designating a 
representative.  If he designates a 
representative other than DAV, the RO 
should ask the veteran whether he and 
his representative would like to have 
another hearing before the Board.

2.  The RO must review the veteran's 
claims files and ensure that all 
notification and development required by 
the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied 
with and satisfied.

3.  As part of the development required 
under the new law, the RO should take 
action to ensure that all relevant and 
obtainable records of VA and/or private 
treatment have been procured for 
association with the veteran's claims 
folders.  The RO should contact the 
veteran and ask him to provide a list 
containing the names and addresses of 
all medical care providers who have 
treated him for the conditions here at 
issue.  He should be requested to 
include the dates of treatment as well, 
if at all possible.  After procuring any 
necessary releases, the RO should make 
reasonable efforts to obtain any records 
of relevant treatment that have not 
already been associated with the 
veteran's claims files.  The RO's 
efforts should include efforts to obtain 
copies of relevant records of treatment 
from Dr. Perry I. Barr, as referred to 
in a VA Form 21-4142 (Authorization for 
Release of Information), executed by the 
veteran in February 1994; from Kennedy 
Memorial Hospital in Stratford, New 
Jersey; and from Lady of Lourdes 
Hospital.  The RO's efforts should also 
include efforts to ensure that copies of 
all relevant medical records, including 
clinical records of treatment, have been 
obtained from Frank L. Wilczynski, D.O.; 
Michael J. Colis, Ph.D.; James D. 
Nelson, M.D.; Stanley L. Brown, M.D.; 
Bernard S. Barbell, D.O.; Mark J. 
Reiner, D.O.; Agatona B. Salita, M.D.; 
Barry Korn, D.O.; and from the veteran's 
physical therapist, Walter Schmidt.  In 
addition, the RO should undertake 
efforts to obtain records of any 
treatment the veteran may have received 
at VA since the time that such records 
were last procured, and the RO should 
also explore the possibility of 
obtaining records pertaining to 
treatment he received for hypertension 
and for burns to his back, right elbow, 
and right arm prior to service.  If the 
RO is unable to obtain all of the 
relevant records sought, the RO should 
notify the veteran of that fact; 
identify the records that it is unable 
to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his claim.

4.  After procuring any necessary 
releases, the RO should make reasonable 
efforts to obtain copies of any relevant 
records of treatment and/or examination 
currently in the possession of his 
former employers.  If the RO is unable 
to obtain the records sought, the RO 
should notify the veteran of that fact; 
identify the records that it is unable 
to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his claim.

5.  The RO should contact the service 
department and request a copy of any 
service health records pertaining to the 
veteran that might be still be in the 
possession of the service department, to 
include any records reflecting treatment 
he may have received while serving in a 
reserve component of the military, and 
any and all in-service clinicals records 
and records of hospitalization and/or 
psychiatric treatment.  Efforts should 
include an attempt to obtain records 
directly from Fort Sills, where the 
veteran maintains that he was treated 
for his back in 1960.  The RO should 
continue efforts to obtain the records 
until they are procured, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  The 
service department's response(s), and 
any evidence received, should be 
associated with the claims folder.  If 
the RO is unable to obtain the evidence, 
the RO should notify the veteran of that 
fact; identify the records it has been 
unable to obtain; explain the efforts 
that it has made to obtain them; and 
describe any further action to be taken 
with respect to the claim.

6.  The RO should contact the service 
department and request a copy of the 
veteran's complete service personnel 
file.  If the records are not received 
from the service department on the first 
attempt, the RO should continue efforts 
to obtain the records until they are 
procured, unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain the 
records would be futile.  The service 
department's response(s), and any 
evidence received, should be associated 
with the claims folder.  If the RO is 
unable to obtain the evidence, the RO 
should notify the veteran of that fact; 
identify the records it has been unable 
to obtain; explain the efforts that it 
has made to obtain them; and describe 
any further action to be taken with 
respect to the claim.

7.  After the foregoing development has 
been completed, the RO should arrange to 
have the veteran scheduled for an 
examination of his spine.  The examiner 
should review the claims folder and 
should indicate in the report of the 
examination that it has been so 
reviewed.  After examining the veteran 
and performing any necessary testing, 
the examiner should provide a diagnosis 
for any disabilities of the spine that 
are clinically identified.  In addition, 
the examiner should provide an opinion 
as to each of the following questions:

a.  Does the veteran have a current back 
disability that is at least as likely as 
not related to the burns he sustained 
prior to service?

b.  If the veteran has a current back 
disability that is at least as likely as 
not related to the burns he sustained 
prior to service, is it at least as 
likely as not that the disability 
underwent a chronic or permanent (as 
opposed to a transient or temporary) 
increase in severity during service?  

c.  If the veteran has a current back 
disability that is at least as likely as 
not related to burns he sustained prior 
to service, and it is at least as likely 
as not that the disorder underwent a 
chronic or permanent increase in 
severity during service, is it 
absolutely clear (i.e., obvious, 
manifest, or undebatable) that the 
increase in severity during service was 
due to the natural progress of the 
condition?

d.  Does the veteran have a current back 
disability that is at least as likely as 
not related to disease or injury that 
began in service?

e.  Does the veteran have a current back 
disability that was at least as likely 
as not caused by, or made worse by, an 
already service-connected disability?

The examiner should discuss the 
significance, if any, of the motor 
vehicle accidents the veteran was 
involved in after service, and a 
complete rationale for all opinions 
should be provided.

8.  The RO should also arrange to have 
the veteran scheduled for an examination 
of his vascular system.  The examiner 
should review the claims folder and 
should indicate in the report of the 
examination that it has been so 
reviewed.  After examining the veteran 
and performing any necessary testing, 
the examiner should provide an opinion 
as to each of the following questions:

		a.  Is it absolutely clear (i.e., 
obvious, manifest, or undebatable) that 
the veteran had hypertension prior to 
his entry into military service?

		b.  If it is absolutely clear that the 
veteran had hypertension prior to 
service, it is at least as likely as not 
that the disorder underwent a chronic or 
permanent (as opposed to a transient or 
temporary) increase in severity during 
service?

	c.  If it is absolutely clear that the 
veteran had hypertension prior to 
service, and it is at least as likely as 
not that the disorder underwent a 
chronic or permanent increase in 
severity during service, is it 
absolutely clear (i.e., obvious, 
manifest, or undebatable) that the 
increase in severity during service was 
due to the natural progress of the 
condition?

d.  If it is not absolutely clear that 
the veteran had hypertension prior to 
service, what it the medical likelihood 
that hypertension had its onset in 
service, or that it can otherwise be 
attributed to service or an already 
service-connected disability?

A complete rationale for all opinions 
should be provided.

9.  The RO should further arrange to 
have the veteran scheduled for an 
examination of his eyes.  The examiner 
should review the claims folder and 
should indicate in the report of the 
examination that it has been so 
reviewed.  After examining the veteran 
and performing any necessary testing, 
the examiner should provide a diagnosis 
for any disabilities of the eyes that 
are clinically identified.  The examiner 
should then provide an opinion as to 
whether it is more likely, less likely 
or as likely as not that any of the 
identified disabilities can be 
attributed to service or an already 
service-connected disability.  A 
complete rationale for all opinions 
should be provided.

10.  After all required notice and 
development has been completed, the RO 
should take adjudicatory action on the 
three issues now on appeal.  If any 
benefit sought is denied, an SSOC should 
be issued.

11.  The RO should re-examine the 
veteran's claim for service connection 
for depression, claimed as secondary to 
a back disorder, to determine whether 
additional development or review is 
warranted, to include any additional 
notice or development under the VCAA.  
If no preliminary action is required, or 
when it is completed, the RO should 
furnish the veteran an SOC in accordance 
with 38 C.F.R. § 19.29, unless the claim 
is resolved by granting the benefit 
sought on appeal or the NOD is 
withdrawn.  The claim should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

After the veteran and his representative, if any, have been 
given an opportunity to respond to the aforementioned SOC and 
SSOC, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

